Citation Nr: 1332694	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  08-20 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for erectile dysfunction,


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to September 1975.
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2011, the Board remanded the appeal to the agency of original (AOJ) jurisdiction for further development, and it now returns to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board finds that another remand is necessary in this case.  First, in June 2012, the Veteran submitted copies of treatment records from Dr. Remirez, as well as VA Forms 21-4142, Authorization and Consent to Release Information to VA, for records from Dr. Remirez and Dr. Hoffman.  The Board notes that there are treatment notes from Dr. Remirez in the claims file, but that they are dated no later than January 2006.  The records provided by the Veteran are from 2008 and 1999.  Since there is an indication of records dated later than 2006 that are available, the Board finds that there are outstanding treatment notes from Dr. Remirez that need to be obtained.  In addition, no attempt has been made to obtain records from Dr. Hoffman.  The RO must make attempts to obtain those records.  38 C.F.R. § 3.159 (2013).

Additionally, an April 2010 VA examination report notes that the Veteran is on disability from the Social Security Administration (SSA) for his cancer.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  While these records may not be relevant to the claims on appeal, they may contain pertinent information regarding the Veteran's medical history and current treatment.  Thus, the appeal must be remanded so that records from SSA may be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request all records associated with the Veteran's application and award of disability benefits from SSA.  All requests and responses, positive and negative, must be documented in the claims file.

2.  Request treatment notes for Dr. Remirez and Dr. Hoffman as identified in the release authorizations submitted in June 2012.  If the authorizations are no longer valid, request that the Veteran complete new forms.  All requests and responses, positive and negative, must be documented in the claims file.

The RO must make at least two (2) attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are received, the RO must notify the Veteran (1) of the nature of the records it could not obtain, (2) of the steps taken to obtain them and (3) that the claim will be rated based on the evidence of record, but that if medical records are later obtained, the claim may be readjudicated.

3.  After completing the above action, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond. 
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).38 U.S.C.A. § ; 38 C.F.R. § 



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


